DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-25 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention by Carrasco et al. (Carrasco), Pub. No. .

As to claim 1, Carrasco teaches the invention as claimed, including a computer-implemented method comprising: 
providing, through a computer network via a server computer, a video content distribution and messaging platform to communicate video content from a plurality of content sources to respective user devices of platform users, wherein the platform associates two or more of the platform users as friends in accordance with respective permissions of the two or more platform users (Carrasco; paragraphs [0015; 0021]); 
receiving, at the platform, a video recommendation from a first platform user for an instance of video content distributed to the first platform user, the video recommendation to be communicated to at least one other platform user who is a friend of the first platform user (Carrasco; paragraphs [0015; 0020]); and 
sending from the platform the video recommendation to the at least one other platform user who is a friend (Carrasco; paragraphs [0015; 0018]).

As to claims 2-9, Carrasco teaches the video recommendation is sent for display as a feed of videos; any of the user devices comprises a mobile device; receiving a shared playlist from the first platform user and sending the shared playlist to the at least one other platform user who is a friend; receiving from the at least one other platform user a comment in reply to the video recommendation and sending the comment to the first platform user for display with the instance of video content, wherein the comment is only visible to the first platform user and the at least one other platform user; receiving video preferences of a platform user and sending a personalized feed of video content for display to the platform user; streaming an instance of video content to respective user devices of two or more platform users who are friends; the instance of video is streamed for synchronized display by the respective user devices to enable the friends to view Carrasco; paragraphs [0008; 0017; 0027]).

As to claims 10-13, Carrasco teaches providing a friendship interface to enable a particular platform user to invite another platform user to be a friend on the platform and associating as friends in accordance with a response providing permission from the other platform user; communicating instances of video content to respective platform users in respective video feeds in accordance with each platform user's user data; the user data is responsive to respective subscriptions for content from the respective platform users; determining a respective video feed for a respective platform user in response to classification data for respective instances of content available to provide to the platform user's device and the respective platform user's user data (Carrasco; paragraphs [0058; 0064; 0067]).

As to claims 14-17, Carrasco teaches  communicating platform messages between the server and the respective platform user's user device to provide the platform service; and reviewing platform messages data associated with respective platform messages to define the user data; and wherein a platform message relates to any of: the platform user's profile, a definition of a playlist, a sharing of a shared playlist, a friend invitation, a text message between one or more friends, the content feed itself, interactions with the content feed, search data comprising keywords, instances of advertisements, interactions with instances of the advertisements, and platform feedback; reviewing, in association with the platform message data to define the user data, any of: time data, date and/or day of the week data, location data, friend data, non-platform data comprising browser history data or other client app data; providing an advertisement targeted to a respective user in the respective platform user's feed, the at least one advertisement selected in response to at least the platform user's respective user data; wherein the advertisement is selected in further response to respective classification data for one or more Carrasco; paragraphs [0053; 0057]).

As to claims 18-22, Carrasco teaches providing an interface to receive and communicate real time sharing (RTS) session invitations to invite participants defined from a platform user's friends to participate in a RTS session of at least one RTS content item with the platform user; and providing a RTS session of the at least one content item upon receiving an acceptance of the invitation from any one of the participants; providing the RTS session comprises communicating, to each of the participants who have accepted the invitation, the at least one RTS content item for synchronized playing; the synchronized playing of the at least one RTS content item is under a control of the platform user; providing an interface to receive and communicate text messages to the participants during the RTS session, wherein the text messages are communicated for displaying in an interface associated with the synchronized playing of the at least one RTS content item; receiving and communicating event log messages to the participants during the RTS session (Carrasco; paragraphs [0021; 0024; 0073; 0075]).
 
As to claims 23-24, Carrasco teaches communicating a sharing of a playlist or a content item, a recommendation, a real time sharing of a playlist or a content item or a text message as platform messages to a platform user's device each of which platform message has a platform message type and each of which platform message triggers a notifications function of the platform user's device to notify of a receipt of a platform message; the platform user's device provides a notifications interface for the notifications; and wherein the notifications interface facilitates interaction with the respective platform messages wherein interaction comprises any one or more of invoking playing of content item associated with a respective platform message; communicating a text message to a friend who originated the platform message; and deleting the platform message (Carrasco; paragraphs [0020-0021]).

Claim 25 has similar limitations as claim 1; therefore, it is rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448